J-A05032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


    JOSEPH W. PILCHESKY                        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    SHEILA M. HARTMAN AND MARY                 :   No. 783 MDA 2021
    CHILIPKO                                   :

                 Appeal from the Order Entered April 15, 2021
     In the Court of Common Pleas of Lackawanna County Civil Division at
                            No(s): 2021-CV-042


BEFORE:      OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: MARCH 24, 2022

       Plaintiff/Appellant, Joseph Pilchesky, appeals pro se from the order

entered in the Court of Common Pleas of Lackawanna County, the Honorable

James Gibbons presiding,1 granting the motion to dismiss his civil action

against Defendants/Appellees Sheila M. Hartman and Mary Chilipko.             We

affirm.

       The instant appeal concerns Pilchesky’s dismissed civil action alleging

Defendants/Appellees tortiously aided a criminal investigation into whether he


____________________________________________


* Former Justice specially assigned to the Superior Court.
1 Judge Gibbons also presided over both Mr. Pilchesky’s underlying criminal
trial and the first civil action he filed against Defendants/Appellees in 2019, as
discussed infra.
J-A05032-22


was engaged in the illicit practice of law and, subsequently, testified against

him at his 2018 criminal trial.         On October 16, 2018, the jury convicted

Pilchesky of three counts of Unauthorized Practice of Law, 42 Pa.C.S.A. §

2524(a).2 On January 2, 2019, the trial court sentenced him to a combined

period of probation of two years, together with an order of restitution in the

amount of $1,000.00. See Commonwealth v. Pilchesky, 237 A.3d 1036

(Pa. Super. 2020), appeal denied, 250 A.3d 474 (Pa. 2021).

       According to Pilchesky’s present civil complaint, filed in 2021,

Defendants/Appellees had solicited his help with their “personal and private

problems” knowing that he was not an attorney and did not hold a license to

practice law. Nevertheless, they cooperated with an Office of the Attorney


____________________________________________


2 The unauthorized practice of law is governed by 42 Pa.C.S.A. § 2524 which
states, in relevant part, as follows:

       General rule.-- ... [A]ny person, including, but not limited to, a
       paralegal or legal assistant, who within this Commonwealth shall
       practice law, or who shall hold himself out to the public as being
       entitled to practice law, or use or advertise the title of lawyer,
       attorney at law, attorney and counselor at law, counselor, or the
       equivalent in any language, in such a manner as to convey the
       impression that he is a practitioner of the law of any jurisdiction,
       without being an attorney at law or a corporation complying with
       15 Pa.C.S. Ch. 29 (relating to professional corporations), commits
       a misdemeanor of the third degree upon a first violation. A second
       or subsequent violation of this subsection constitutes a
       misdemeanor of the first degree.

42 Pa.C.S.A. § 2524(a). “Accordingly, one who is not an attorney yet practices
law violates this provision.” Commonwealth v. Pilchesky, 151 A.3d 1094,
1100 (Pa. Super. 2016) (citation omitted).


                                           -2-
J-A05032-22


General (“OAG”) investigation into whether Pilchesky was practicing law

unlawfully, and they later served as Commonwealth witnesses at his trial. As

a result, the complaint asserted, they are liable for breach of confidence,

invasion of privacy, defamation, perjury, unjust enrichment, and deprivation

of constitutional rights.

      In response, Defendants/Appellees filed a Motion to Dismiss the

Complaint, with an accompanying Memorandum of Law, setting forth

enumerated facts alleging the complaint advanced virtually identical claims to

those raised in Pilchesky’s failed 2019 civil action brought against them during

his probationary period.

      In the previous 2019 civil action, over which Judge Gibbons also

presided, the Commonwealth had responded to then-probationer Pilchesky’s

complaint by asking the trial court to enhance the punitive conditions of his

probation in light of his continued harassment of Defendants/Appellees

through a nuisance suit. The trial court subsequently explained to Pilchesky

that well-settled decisional law instructs that no civil liability may attach to

alleged libelous or defamatory statements made in contemplation of

proceedings or at trial where such statements were pertinent, relevant, and

material to any issue therein raised. See Post v. Mendel, 507 A.2d 351, 355

(Pa. 1986) (judicial privilege is applicable to “communications made prior to

the institution of proceedings” if such communications were “pertinent and

material” and “ha[d] been issued in the regular course of preparing for


                                     -3-
J-A05032-22


contemplated proceedings.”), and Clodgo by Clodgo v. Bowman, 601 A.2d

342, 344 (Pa. Super. 1992). See also Greenberg v. McGraw, 161 A.3d

976, 982 (Pa. Super. 2017) (recognizing absolute protections extend to

statements made by private parties to law enforcement officials for the

purpose of initiating the prosecution of criminal charges) (citing Pawlowski

v. Smorto, 588 A.2d 36, 42 (Pa. Super. 1991)).

     As Judge Gibbons had also presided over Pilchesky’s criminal trial and

observed the jury’s presumptive finding that Defendants/Appellees had

cooperated honestly with the OAG’s ongoing investigation into Pilchesky and

testified truthfully under subpoena, he concluded that Pilchesky’s 2019 suit

was frivolous. Accordingly, the trial court entered its Memorandum and Order

of May 31, 2019, directing Pilchesky to withdraw his civil action because the

Defendants/Appellants were immune from the alleged liabilities raised in the

suit. Given the Commonwealth’s motion and the trial court’s admonishments

and ensuing Order, Pilchesky withdrew his 2019 civil action.

     Based on this underlying procedural history, the trial court ordered the

parties to appear for an April 15, 2021, hearing regarding Pilchesky’s 2021

action, which now comprised the complaint, Defendants/Appellees’ motion to

dismiss, and Pilchesky’s motion to strike the Defendants/Appellees’ motion to

dismiss as noncompliant with the Pennsylvania Rules of Civil Procedure.

     At the outset of the hearing, the trial court confronted Pilchesky with

the concern that his present civil action was no different from its frivolous


                                    -4-
J-A05032-22


2019 predecessor. Acting pro se, Pilchesky admitted on the record that the

complaints    were   effectively   the    same   and   further   conceded   that

Defendants/Appellees had testified truthfully at his criminal trial.

      Nevertheless, and without citation to authority that would distinguish

his case from Post, Clodgo, and Greenberg, he claimed that his causes of

action were viable because he had explained to Defendants/Appellees that he

would engage in the unlawful practice of law on their behalf in exchange for

their promise that they would tell no one. Therefore, he maintained, they had

breached duties owed to him when they provided incriminating answers to

OAG investigators’ questions and testified similarly at trial.

      The following excerpt details the dialogue between the trial court and

Pilchesky regarding the court’s prior order that he refrain from further action

aimed at Defendants/Appellees for their role as Commonwealth witnesses in

his criminal trial because the law immunized them from any civil action

founded upon their testimonies:


      THE COURT:       So you filed this complaint against these people
      and they are seeking to dismiss it based upon my memorandum
      and order when you had filed an action against them previously,
      and my memorandum and order was filed on May 31, 2019.

      I directed you at the time to withdraw your civil action against
      these defendants on the basis that they are immune from suit and
      you complied. And then I further directed that you should have
      no further contact with either one of them and you didn’t really
      comply with that because you turned around and sued them again
      after your probation lapsed.




                                         -5-
J-A05032-22


     MR. PILCHESKY:          Because I considered that a condition of
     probation.

     THE COURT:        Well, you may have considered it that, okay, I
     did not impose it as a condition of probation.

     MR. PILCHESKY:          What else would it be?

     THE COURT:        It was a direction not to have any contact with
     either one of them.

     MR. PILCHESKY:          I took that as a condition of bail.

     THE COURT:         Well, irrespective of how you took it, okay, it
     was a direction not to have any contact with either one of them,
     but then you turn around and sued them again for essentially the
     same thing based upon their testimony here in this courtroom [at
     Mr. Pilchesky’s criminal trial].

     MR. PILCHESKY:         No, not based upon the testimony, the
     things they did outside of the testimony, things that happened
     before – before I was even arrested.

     THE COURT:        No.

     MR. PILCHESKY:            Well, this woman’s cause of action for
     perjury or actions related to they said one thing and then they
     conflicted in their testimony and said another thing, but the other
     – the other thing was for breach of confidence and –

     THE COURT:        Which is what you sued them for the last time.

     MR. PILCHESKY:          Yeah, it’s the same thing.

     THE COURT:        Yeah, and they still have immunity for that.

     MR. PILCHESKY:          Well if they still have immunity for it then
     they still do.

     THE COURT:        Well, look, the bottom line is you are not allowed
     to sue them because of the fact that they testified against
     you. You can try to couch it on however you want to couch it but
     the immunity is there.


                                    -6-
J-A05032-22


     MR. PILCHESKY:          Here’s how the immunity applies to
     something that happens even prior to me being arrested, if you
     read the e-mail that Mrs. Chilipko has an exhibit, and we had an
     early discussion when she first contacted me and said, you know,
     had all of these problems on behalf of Ed, you know, because he
     was in bad shape and – and Meredith. I put it right in the e-mail
     I can help you but this is not legal to help you. That’s my
     understanding of the law back then –

     THE COURT:        That has nothing to do –

     MR. PILCHESKY:         And you have to – you have to cover
     me. If I’m going to do this you have to cover me, but there was
     an agreement there that she would not rat on me is the way I
     looked at it.

     THE COURT:         She was subpoenaed to Court, she was placed
     under oath and she testified in Court and that’s why you sued
     them because of what happened here in Court. You sued them
     because they testified against your interest and you got
     convicted. You can’t sit there and tell me that if you had never
     been arrested or charged that we would be sitting here today
     because you would have sued them. It’s all because they were
     called to Court to testify.

     MR. PILCHESKY:          Well, they had to contribute to a lot more
     than that, they had to contribute to the circumstances. They had
     talked to the Attorney General’s Office long before the trial and
     those are the – those are the facts that I got arrested on what
     they – what they said.

     THE COURT:        And those are the facts that they testified to
     here in the courtroom.

     ...

     Listen, the fact of the matter is they were brought to Court, they
     testified and you can’t sue them for that because they are
     immune, and you can try and dress it up however you want to
     dress it up, but the bottom line is they are subpoenaed, they
     testified, the jury believed them. Whether you believe them or
     not doesn’t matter. You cannot turn around and sue them for
     what they testified to here in Court.


                                   -7-
J-A05032-22


     MR. PILCHESKY:          I understand that.

     THE COURT:        I thought it was the end of back [sic] in 2019.

     ...

     MR. PILCHESKY:           I’m not suing them for their testimony. I
     sued them because they came to me, they needed help and I told
     them, “I can’t help you. In order for me to help you, you are
     soliciting me to break the law. In order for me to help you I have
     to break the law and you have to keep your mouth shut.”

     And then they didn’t.

     THE COURT:        Because they were subpoenaed.

     MR. PILCHESKY: There was an agreement –

     THE COURT:       -- because they were subpoenaed and they
     were put under oath –

     MR. PILCHESKY:          Because they talked to the Attorney
     General’s Office and the Attorney General’s Office talked to about
     50 people and most of them said people said, “No, Joe helped me,
     I’m not bringing him down.”
     ...

     THE COURT:        So you are retaliating against them because you
     got arrested, and you got arrested and convicted because of their
     testimony here in Court. That’s what happened.

     MR. PILCHESKY:          You are looking at it – you’re looking at it
     that way, I’m looking at differently [sic].

     THE COURT:        [] I have to look at things through the prism of
     what the law is, and the law says you cannot sue people based
     upon their testimony in Court. So I’m telling you, I told you once
     before two years ago that you couldn’t and now I’m telling you
     again you can’t.

     ...

     MR. PILCHESKY:         [I sued them] [b]ecause they came to me
     for help and knew I was going to break the law to help them and

                                    -8-
J-A05032-22


      then they turn on me. It’s like giving somebody a ride somewhere
      and then when you get to the end of the ride they rob you. It’s
      not right.

      THE COURT:         You can blame them as much as you want. The
      fact of the matter is you got prosecuted for doing something
      against the law. The jury found you guilty. They didn’t turn on
      you, they were subpoenaed to come to Court and tell the truth
      and they did tell the truth and that’s what the jury based it’s [sic]
      verdict on.

      MR. PILCHESKY:          They could have told the AG [they] didn’t
      want to talk to him and he would have walked away. It is what it
      is. I’m tired.

      THE COURT:          Ladies, do you have anything to offer?

      MS. CHILIPKO: Yes . . . . [W]e see this at [sic] another attempt
      to intimidate and bully us. I mean, he refers to us in these
      documents, and I don’t know if this is common in the courts, [as]
      gullible, stupid, naïve, reckless, irresponsible, negligent and
      incompetent. You heard him call us [“] a rat.[”]

      I don’t understand his point . . . . [I]f the Attorney General comes
      to your house and knocks on your door I don’t believe I can just
      say to them, “I’m not going to talk to you.”

      They had the information. Joe Farkus waited outside my house
      four hours for me to come out of the house. Do you think I
      willingly got involved in this?

N.T., 4/15/21, at 3-14.

      At the conclusion of the hearing, the trial court entered an Order and

Memorandum dismissing Pilchesky’s complaint. In so doing, the trial court

opined that Pilchesky’s action raising claims of “mental and emotional pain

and suffering” was but an ironic cover for a continued campaign of intimidation

that the court had previously ordered him to abandon:




                                      -9-
J-A05032-22


       This is just another attempt by Pilchesky to bully and intimidate
       the witnesses against him in his criminal case. He is attempting
       to punish these people because they cooperated with the
       government and testified against him at his trial. Apparently,
       Pilchesky believed that he was free to reinstitute his Complaint
       against these Defendants once his two-year probationary term
       ended on or about January 2, 2021, since he initiated this action
       on January 5, 2021. Pilchesky is wrong. The Defendants are no
       less immune now than they were when the previous Complaint
       was dismissed on May 31, 2019. Pilchesky was admonished to
       leave these people alone. This litigation seeks only to punish
       these Defendants for cooperating with the prosecution and
       testifying in court. That is not the purpose of litigation. Litigation
       is meant to redress a civil wrong. Pilchesky’s conviction resulted
       from his behavior despite his attempt to blame it on these
       Defendants. They are and will remain immune from liability.

Trial Court Order, 4/16/21, at 2.3 This timely appeal followed.

Mr. Pilchesky’s brief presents the following questions for our review:

       1.   Did the trial court err at law or abuse its discretion on
       procedural grounds in granting the Defendants’ Motion to
       Dismiss?

       2.    Did the trial court err at law or abuse its discretion in
       granting the Defendants’ Motion to Dismiss on its merits?

       3.    Did [the] trial court improperly ignore Pilchesky’s Motion to
       Strike the Defendant’s Motion to Dismiss?

Pro se Brief for Appellant, at 5.4




____________________________________________


3We note the trial court’s patience with and careful consideration of this pro
se litigant’s actions.

4 Defendants/Appellees have elected to file no “Brief of Appellees” in the
instant appeal.


                                          - 10 -
J-A05032-22


      We review an order granting a motion to dismiss for an abuse of

discretion. See Sigall v. Serrano, 17 A.3d 946, 949 (Pa. Super. 2011). Our

scope of review in such cases is plenary. Id.

      After careful review, we affirm the trial court’s order to dismiss. Given

both the protracted legal history between the parties and the trial court’s prior

order directing Pilchesky to abandon his meritless 2019 civil action, as

recounted supra, the trial court acted in accordance with Pa.R.Civ.P. 126,

“Liberal    Construction   and       Application   of    Rules”,   when    it   accepted

Defendants/Appellees’ “Motion to Dismiss” as an appropriate response to

Pilchesky’s serial complaint. Specifically, Rule 126 provides:

      The rules shall be liberally construed to secure the just, speedy
      and inexpensive determination of every action or proceeding to
      which they are applicable. The court at every stage of any such
      action or proceeding may disregard any error or defect of
      procedure which does not affect the substantial rights of the
      parties.

Pa.R.Civ.P. 126.

      While Pilchesky technically withdrew the first iteration of his civil action

in 2019, it cannot be ignored that he did so only after receiving the court’s

legally sound admonition followed by its order directing that he withdraw his

action because controlling precedent barred the remedies he sought. It was

reasonable, therefore, for the trial court in the present action to act in the

interests    of    both    justice      and   judicial     economy    by        accepting

Defendants/Appellees’ motion to dismiss as an appropriate filing and granting

to Pilchesky the opportunity to explain at the April 15, 2021, hearing why the

                                          - 11 -
J-A05032-22


court should construe the second iteration of his civil action differently from

the first.

      As such, the lack of a formal answer or preliminary objections to

Pilchesky’s complaint did not prejudice him in any way, as his substantial

rights to present a meaningful response addressing the issues before the trial

court remained intact.

      Accordingly, we find the trial court’s abundant familiarity with the legal

history between the parties placed it in the best position to assess that their

respective filings in the instant action warranted the hearing that took

place. Accordingly, we reject Pilchesky’s issues relying on strictly procedural

grounds to challenge the trial court’s decision to conduct a hearing on

Defendants/Appellees’ motion to dismiss.

      The remaining issue raised by Pilchesky consists of a bare assertion that

the court erred at law or abused its discretion by granting the motion to

dismiss on its merits. See Brief of Appellant, at 22. Appellant's deficient brief

in this regard, however, precludes our review.

      The Rules of Appellate Procedure set forth mandatory briefing

requirements in Rules 2101 and 2111-2119. Germane to our analysis are the

rules directing that a brief’s argument section must develop claims through

meaningful discussion supported by pertinent legal authority and citations to

the record. Pa.R.A.P. 2111(a)(8); Pa.R.A.P. 2119. We may quash or dismiss

an appeal for failure to comply with these briefing requirements. Pa.R.A.P.


                                     - 12 -
J-A05032-22


2102; see also Commonwealth v. Adams, 882 A.2d 496, 497-498 (Pa.

Super. 2005) (Superior Court may quash or dismiss appeals where non-

conforming briefs have been filed). Moreover, “pro se status confers no

special benefit upon the appellant.” Id. at 498.

       The defects in Pilchesky’s brief with respect to his remaining issue are

substantial in that the brief neither develops a cognizable argument regarding

the merits of the trial court’s order granting the motion to dismiss nor cites to

relevant supporting legal authority or facts within the record. See R.L.P. v.

R.F.M., 110 A.3d 201, 208 (Pa. Super. 2015) (“arguments which are not

appropriately developed are waived”). Most notably absent in this respect is

that Pilchesky offers no legal             argument contesting the trial court’s

determination      that     Post     and       Clodgo   preclude   his   causes   of

action.    Accordingly, Appellant has waived this claim.5

____________________________________________


5 Even if we were to address this claim on the merits, we would adopt the trial
court’s rationale that well-settled jurisprudence expressed in Post and
Clodgo, as well as in Greenberg, immunizes Defendants/Appellees from
Pilchesky’s civil action.

We note, additionally, that Pilchesky’s claims for civil damages appear to run
counter to other established legal policies. The gist of the action doctrine, for
example, precludes tort remedies arising solely from the terms of an alleged
contract, see, e.g., Mirizio v. Joseph, 4 A.3d 1073, 1080 (Pa. Super. 2010)
(recognizing “a claim should be limited to a contract claim when the parties'
obligations are defined by the terms of the contracts, and not by the larger
social policies embodied by the law of torts.”).

A contract-based theory of relief, however, would appear to serve Pilchesky
no better, given the established principle recognizing that illegal contracts are
(Footnote Continued Next Page)


                                           - 13 -
J-A05032-22


       For the foregoing reasons, we dismiss Appellant’s appeal as without

merit and affirm the order entered below.

       Order affirmed.




____________________________________________


not enforceable. Pilchesky’s causes of action appear to depend upon an
ostensibly   illegal   and,     thus,    unenforceable      agreement that
Defendants/Appellees would conceal his unlawful practice of law even if
subpoenaed to testify to such at trial. As this Court has observed:

       “While it is imperative to enforce a contract between two parties,
       it is also well-settled law that a contract with an illegal term is void
       and unenforceable. Fowler v. Scully, 72 Pa. 456, 467 (1872).
       “[I]llegality is a traditional, generally applicable contract defense.”
       Epic Sys. Corp. v. Lewis, ––– U.S. ––––, 138 S.Ct. 1612, 1645,
       200 L.Ed.2d 889 (2018). Even in the civil context, “an agreement
       that cannot be performed without violating a statute is illegal and
       will not be enforced.” Rittenhouse v. Barclay White Inc., 425
       Pa.Super. 501, 625 A.2d 1208, 1211 (1993) (citing Dippel v.
       Brunozzi, 365 Pa. 264, 74 A.2d 112 (1950) ).

Commonwealth v. Tanner, 205 A.3d 388, 399 (Pa. Super. 2019).

Similarly applicable to the case sub judice would be the defense of in pari
delicto, which bars a plaintiff from recovering damages where the plaintiff was
an active, voluntary participant in wrongful conduct or a wrongful transaction
for which he seeks redress and the plaintiff was substantially, equally, or more
responsible for the wrongful conduct than the defendant.                 Official
Committee of Unsecured Creditors of Allegheny Health Education &
Research Foundation v. PriceWaterhouseCoopers, LLP, 605 Pa. 269,
989 A.2d 313, 317, 328-29 (2010) (addressing applicability of in pari delicto
to claims against auditors for assisting a corporate officer in falsifying the
corporation's finances); see also Joyce v. Erie Insurance Exchange, 74
A.3d 157, 162-66 (Pa. Super. 2013) (action to recover restitution that plaintiff
was ordered to pay in criminal case barred by in pari delicto); Brickman
Group, Ltd. v. CGU Insurance Co., 865 A.2d 918, 920, 923-26 (Pa. Super.
2004) (action for breach of illegal agreement to freeze insurance premiums
barred by in pari delicto).


                                          - 14 -
J-A05032-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/24/2022




                          - 15 -